—In an action for a declaratory judgment and injunctive relief, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 21, 1995, as granted the plaintiffs’ motion to compel the defendant John Goetschius and other officers and/or members of the defendant Greenburgh Eleven Teachers’ Union Federation of Teachers, Local 1532 to answer certain deposition questions.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the Supreme Court was not required to defer jurisdiction to the Public Employment Relations Board on the issue of whether members of the Greenburgh Eleven Teachers’ Union Federation of Teachers, Local 1532 were required to answer questions during depositions in this pending action, as agency expertise was not required (see, Engelhardt v Consolidated Rail Corp., 756 F2d 1368, 1369; Staatsburg Water Co. v Staatsburg Fire Dist., 72 NY2d 147, 156; People v Port Distrib. Corp., 114 AD2d 259).
The Supreme Court properly determined that permitting the questioning at issue would not interfere with the rights of union members to organize and to consult with union officials on matters affecting them as employees (compare, Matter of City of Newburgh v Newman, 70 AD2d 362, 365-366; Matter of Seelig v Shepard, 152 Misc 2d 699, 702) Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.